Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claims 11-20 are new claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Pub. # 2006/0082730) in view of Imamura (US Patent Pub. # 2006/0050997).
As to claim 1, Franks (Figs. 1-3) teaches a method executing within a device having at least a processor and a memory therein and being physically coupled to a weapon, wherein the method comprises:
operating a sensor (proximity sensor 216) at the device (firearm 210) to trigger an activation event detecting a change in status (firearm is removed from holster) of the weapon (210) (Para 43);
capturing audio data (audiovisual images) from a microphone (microphone 119) embodied within the device (210) (Para 39);
capturing video data (audiovisual images) from a camera (video camera 212) embodied within the device (210) (Para 43);
capturing telemetry data from one or more sensors (proximity sensor 216) embodied within the device (210) (Para 54);
detecting the activation event at time 0 and triggering event (firearm is removed from holster) archiving upon the change in status of the weapon (210) being detected, causing the device (210) to perform further operations (Para 54), including: 
archiving ongoing event data from the time 0 for the activation event (firearm is removed from holster) forward by persisting the ongoing event data to a solid state memory (memory for storing/ processing the signals, optional disk 247) embodied within the device (210) (Para 44 and 52-60).  Franks teaches 
synchronizing archived data from the device to a remote storage (storage /memory systems 315, 320, 322) separate and distinct from the device (210) by copying the ongoing event data (audiovisual images) and the buffered event data (audiovisual images) from the solid state memory to the remote storage (315, 320, 322) (Para 61-64). 
Franks does not teach a microphone embodied within the device; continuously buffering each of the (i) audio data, (ii) the video data, and (iii) the telemetry data captured through a FIFO (First In First Out) buffer prior to the activation event being triggered; archiving buffered event data preceding the activation event from a time -1, before the time 0 for the activation event, by flushing the FIFO buffer to the solid state memory embodied within the device to persist at least the (i) audio data, (ii) the video data, and (iii) the telemetry data onto the solid state memory with the ongoing event data archived from the time 0 archived after the activation event.  Imamura (Figs. 1, 5, and 6) teaches a microphone (microphone 16) embodied within the device (camera main body 1) (Para 28); continuously buffering (first captured data storage region 14a) each of the (i) audio data (moving image), (ii) the video data (moving image), and (iii) the telemetry data (predetermined additional information) captured through a FIFO (First In First Out) buffer (14b the process of erasing the oldest data and storing the new moving image data is repeated) prior to the activation event (capture instruction SC5) 
As to claim 2, Franks teaches wherein the weapon (210 and 270) is one of a lethal (firearm) or a non-lethal weapon (Para 43).  
As to claim 3, Franks teaches wherein the weapon is selected from the group of weapons comprising: a pistol (pistol); a rifle; a non-lethal firearm; a non-lethal stun gun; and a non-lethal mace or pepper spray (Para 23). 
As to claim 4, Franks teaches wherein the method further comprises: triggering a second event at time 1 upon readying or aiming of the weapon (readied for firing); and triggering a third event at time 2 (before and after the discharge of firearm 112) upon firing or discharge of the weapon (210) (Para 43, 48, and 49). Franks teaches it should be also readily appreciated that a video record made immediately before and after the discharge of firearm 112 is particularly relevant (Para 48).

As to claim 6, Franks teaches wherein the method further comprises one or more telemetry data elements sensed at the device selected from the group comprising: device orientation; device direction; device g-forces (accelerometers); device firing or discharge status (accelerometers); device safety mechanism status; device holster status (216); device de-holster and re-holster time; device user contact or no-contact status; device temperature; device GPS or geographic location data; device battery status; device time since check-in status; device time since last charged status; device data upload and synchronization status; and device wireless communication status (Para 43 and 49). 
As to claim 7, Franks teaches wherein synchronizing the archived data from the device comprises uploading audio, video (audiovisual signals), and event telemetry data (216) wirelessly (transmitted) to a remote location (vehicle 120 or police station 140) upon connection with the remote location (120 or 140) without requiring user intervention (Para 49-51, and 61-63). 

As to claim 11, Imamura teaches wherein the FIFO buffer (14b) constantly buffers captured data from each of (i) the one or more sensors, (ii) the microphone (moving image), and (iii) the camera (moving image), buffering the captured data into the memory (14b) of the device without persisting the captured data onto the solid state memory (14b) in the absence of the activation event (capture instruction SC5) being detected; wherein the FIFO buffer(14b) further de-buffers oldest non-persisted data on a First-In First-Out basis without being permanently archiving the oldest non-persisted data as new captured data is buffered into the FIFO buffer (the process of erasing the oldest data and storing the new moving image data is repeated); and wherein any remaining captured data buffered within the FIFO buffer is flushed to the solid state memory upon detection of the activation event at the time 0 (capture instruction SC5) (Para 38 and 49)
As to claim 12, Franks (Fig. 2B) teaches wherein the solid state memory (memory) embodied within the device (270) comprises an internal non-removable solid state memory (memory) of the device that cannot be removed, tampered with, or have its storage deleted, by an end user of the weapon (270) and device (Para 58-60). 

As to claim 17, this claim differs from claim 1 only in that the claim 1 is a method executing within a device having at least a processor and a memory therein and being physically coupled to a weapon method claim whereas claim 17 is a device having at least a processor and a memory therein and being physically configurable to be affixed to a weapon claim.  Thus claim 17 is analyzed as previously discussed with respect to claim 1 above.  
As to claims 18-20, these claims differ from claims 3-5 only in that claims 3-5 depend on claim 1 whereas claims 18-20 depend on claim 17.  Thus claims 18-20 are analyzed as previously discussed with respect to claims 3-5 above.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Pub. # 2006/0082730) in view of Imamura (US Patent Pub. # 2006/0050997) and further in view of Karaoguz (US Patent Pub. # 2004/0117846).
As to claim 8, note the discussion above in regards to claim 1.  Franks does not teach pinging a central location which is remote from the device and providing status of the device including at least battery indicator level; wherein the pinging of the central location resets a time since last check-in for the device.  Karaoguz (Fig. 1C) teaches pinging (polling) a central location (media management system (MMS) (polling device)) which is remote from the device (media peripheral (MP) device) and providing status of the device (MP) including at least battery indicator level battery level); and wherein the pinging (polling) of the central location (MMS) resets a time since last check-in for the device (MP) (Para 49, 59, and 60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
As to claim 9, Karaoguz (Figs. 1C and 2A) teaches wherein failure to ping (polling) the central location (MMS) within a configurable time (status monitoring of media peripheral devices) threshold triggers an alarm (power on/off and within range) at one or both of the central location (MMS) and the device (MP) (Para 49, 58, 59, 75, and 76).  Karaoguz teaches a status access command is communicated indirectly from the status monitoring device to the media peripheral device over a communication path comprising at least one wired and/or wireless connection between the status monitoring device and the media peripheral device.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Pub. # 2006/0082730) in view of Imamura (US Patent Pub. # 2006/0050997) and further in view of Estakhri (US Patent Pub. # 2005/0185067).
As to claim 13, note the discussion above in regards to claim 1.  Franks in view of Imamura do not teach wherein the solid state memory embodied within the device comprises an SD card inserted into an SD card slot which is integrated into the device and configured to be inaccessible to any end user of the weapon and the device.  Estakhri teaches wherein the solid state memory (memory (AM)-enabled compact flash (CF) (or nonvolatile) memory card 42) embodied within the device (camera 46) comprises an SD card (42) inserted into an SD card slot which is integrated into the device (46) and configured to be inaccessible (inaccessible) to any end user of the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Pub. # 2006/0082730) in view of Imamura (US Patent Pub. # 2006/0050997) further in view of Estakhri (US Patent Pub. # 2005/0185067) and further in view of Barrus (US Patent Pub. # 2010/0088522).
As to claim 14, Franks teaches wherein device operates in an always-on capacity (Para 57).  Franks in view of Imamura and further in view of Estakhri do not teach wherein the device is tamper resistant or tamper evident.  Barrus wherein the device (digital camera) is tamper resistant or tamper evident (tamper proof, or tamper evident) (Para 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a tamper proof or tamper evident log as taught by Barrus to the firearm audiovisual recording system of Franks in view of Imamura and further in view of Estakhri, to provide a reliable history which in turn provides the basis of trust (Para 5 of Barrus).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Pub. # 2006/0082730) in view of Imamura (US Patent Pub. # 2006/0050997) and further in view of Song (US Patent Pub. # 2013/0201360).


Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/23/2021